Title: To Benjamin Franklin from Watson & Cossoul, 1 August 1782
From: Watson & Cossoul
To: Franklin, Benjamin


Nantes. 1st. Augt. 1782
We are extreamly mortify’d that the circumstances of our business obliges us to trouble your Excellency so often: at present we wish to be furnish’d with a commission for the ship to our address mention’d in our last, to qualify her as letter of marque: She is call’d the Argo of 350 Tons burthen own’d in America by Messrs. Saml. R. Trevit & Co. and mounts 20, 9lb. & 18 pounders and is commanded by Saml R. Trevit the ship being nearly ready for sea, we shall be happy to be fav’d with the commission by return of the post.
In case any passengers should offer, it is indispensable that they come on immediately. We are with esteem Your Excellency’s Very Hl sts.
Watson & Cossoul
His Excellency Doctr. Franklin
 
Addressed: His Excellency Doct. Franklin / à / Passy
Notation: Watson & Cossoul Nantes 1er. Aout 1782
